Case:19-17634-KHT Doc#:53 Filed:07/17/20 Entered:07/17/20 15:14:32 Pagei of 1

POST CONFIRMATION QUARTERLY REPORT
DEBTOR(S): CFW Resources

CASE NO: KHT - 19-17634 FOR QUARTER ENDED: 06/30/2020 as of 05/31/2020

SUMMARY OF DISBURSEMENTS MADE DURING QUARTER:

1. CASH BALANCE, BEGINNING OF QUARTER S 211291 (1)
2. CASH RECEIPTS DURING QUARTER FROM ALL SOURCES 46972

3. CASH DISBURSEMENTS DURING QUARTER, INCLUDING PLAN PAYMENTS ( )

4. CASH BALANCE, END OF QUARTER (OR AS OF REPORT DATE FOR FINAL REPORT) S 258263 (1)

SUMMARY OF AMOUNTS DISBURSED UNDER PLAN:
Total Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

Paid During Total Paid Projected
1. ADMINISTRATIVE EXPENSES** Quarter to Date Under Plan
Plan Trustee Compensation $ 0 $ 0 $ 0
Plan Trustee Expense 0 0 0
Attorney Fees - Trustee** 0 0 0
Attorney Fees - Debtor** 0 0 0
Other Professionals** 0 0 0
Other Administrative Expenses** 0 0 0
TOTAL ADMINISTRATIVE EXPENSES  $ 0 $ 0 $ 0
2. SECURED CREDITORS $ 0 $ 0 $ 0
3. PRIORITY CREDITORS $ 300 $ 300 §$ 300
4. UNSECURED CREDITORS $ 0 $ 0 §$ 0
5. EQUITY SECURITY HOLDERS $ 0 $ 0 § 0
6. OTHER: $ 0 $ 0 $ 0
TOTAL PLAN PAYMENTS (lines 4 - 6) $ 300 $ 300 $ 300
Amount Date Check No.
QUARTERLY FEE PAID: 325 *

 

x sd CHed ISi4

PLAN STATUS: Yes No
Dred 6/12/20

1. Have all payments been made as set forth in the confirmed plan? (If no, attach explanation.) xX LJ

2. Are all post-confirmation obligations current? (If no, attach explanation.) xX |

3. Projected date of application for final decree: 16-Jun-20

1 DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING POST CONFIRMATION QUARTERLY REPORT
iS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

Attach additional sheets as necessary CFW “pa LLC

Flee Witsell
Title: Manager

 

 

Email & Phone: 303-500-1160

 

(1) Cash balances include retainers held by professionals (i.e. COLTAF accounts).

Form 3
Footnotes Rev. 1/15/14
** Whereas CFW Resources KHT 19-17634 has been jointly administered with PetroShare Corp KHT 19-17633 all administrative expenses
have been paid by PetroShare Corp
